Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed July 1, 2022 is acknowledged. Claims 5 and 8 are deleted. Claims 1 and 6 are amended. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20220521) is/are removed.

3.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20220521) is/are removed.

Allowable Subject Matter
4.	Claims 1-4, 6-7 and 9-10 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Modic (US 4 472 470)
Modic discloses a composition comprising a linear vinyl end-capped polyorganosiloxane (Component (1)), a vinyl functional resinous organopolysiloxane (Component (2)), a platinum catalyst and an organohydrogenpolysiloxane (Component (4)). (col. 4, line 57 to col. 5, line 32) The composition is further demonstrated in Examples and Table I. For instance, the composition in Example 6c comprises 100 parts Component (1) of vinyldimethyl terminated polydimethylsiloxane (20 cps), 100 parts (60 wt% in xylene) Component (2) of a copolymer of trimethylsiloxane units, SiO2 units and methylvinylsiloxane units and 33.0 parts Component (4) of a 50% methylhydrogensiloxane and 50% dimethylsiloxane. The number of vinyl groups (Si-C=C) in the instant 100 parts (60 wt% in xylene) of Component (2) would be 0.0600 mole as calculated in the previous Office action. As also discussed, I the previous Office action, Example 6c demonstrated a composition where Si-H/Si-C=C ratio is 1.2. Following similar calculation, the Si-H/Si-C=C ratio in Example 7b would also be 1.2. However, Modic does not teach or fairly suggest the presently claimed i) silicone crosslinker set forth in Claim 1; ii) method for injection molding a composition set forth in Claim 9; and iii) injection molded article set forth in Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
July 16, 2022
		 /KUO LIANG PENG/                      Primary Examiner, Art Unit 1765